Upon consideration of the petition filed on the 14th of February 2019 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of August 2019."
Upon consideration of the petition filed by Defendant on the 3rd of June 2019 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Withdrawn by order of the Court in conference, this the 14th of August 2019."
The following order has been entered on the motion filed on the 10th of June 2019 by Defendant to Supplement Petition with Affidavit of Facts:
"Motion Dismissed as moot by order of the Court in conference, this the 14th of August 2019."
The following order has been entered on the motion filed on the 19th of June 2019 by Defendant to Withdraw:
"Motion Allowed by order of the Court in conference, this the 14th of August 2019."